 


 HR 1624 ENR: Protecting Affordable Coverage for Employees Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 1624 
 
AN ACT 
To amend title I of the Patient Protection and Affordable Care Act and title XXVII of the Public Health Service Act to revise the definition of small employer. 
 
 
1.Short title This Act may be cited as the Protecting Affordable Coverage for Employees Act. 2.Revision of definition of small employer under health insurance market provisions (a)PPACA amendmentsSection 1304(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18024(b)) is amended— 
(1)in paragraph (1), by striking 101 and inserting 51; (2)in paragraph (2), by striking 100 and inserting 50; and 
(3)by amending paragraph (3) to read as follows:  (3)State option to extend definition of small employerNotwithstanding paragraphs (1) and (2), nothing in this section shall prevent a State from applying this subsection by treating as a small employer, with respect to a calendar year and a plan year, an employer who employed an average of at least 1 but not more than 100 employees on business days during the preceding calendar year and who employs at least 1 employee on the first day of the plan year.. 
(b)PHSA amendmentsSection 2791(e) of the Public Health Service Act (42 U.S.C. 300gg–91(e)) is amended— (1)in paragraph (2), by striking 101 and inserting 51;  
(2)in paragraph (4), by striking 100 and inserting 50; and (3)by adding at the end the following new paragraph: 
 
(7)State option to extend definition of small employerNotwithstanding paragraphs (2) and (4), nothing in this section shall prevent a State from applying this subsection by treating as a small employer, with respect to a calendar year and a plan year, an employer who employed an average of at least 1 but not more than 100 employees on business days during the preceding calendar year and who employs at least 1 employee on the first day of the plan year.. (c)Deposit of savings into Medicare Improvement FundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking $0 and inserting $205,000,000. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
